I concur in the judgment, and also in the opinion of Mr. Justice Sloss. I desire to add a few words as to my views on the question of the proper construction of section 21 of article XX of the constitution. I am entirely satisfied, as held by the court, that there is to be found in such provision, in view of the circumstances which we have a right to consider in construing the language of such a constitutional provision, an intent to include the whole subject matter of compensation for injuries to employees in the course of their employment, including death, regardless of the fact that the compensation in the event of death goes to dependents of the employee. Of course, it must be conceded that where a constitutional provision is so clear and unambiguous as to leave no doubt as to its meaning, the courts are not at liberty to alter the meaning so expressed by resort to other considerations, and the intent of the people in adopting the provision, which is necessarily the governing factor, must be determined solely by the language they have used. In such a case, while the object of construction of such a provision is simply to give effect to the intent of the people in adopting it, that intent is to be found in the provision itself. But in considering the language used, extremes of both a liberal and a strict construction are to be avoided, and mere technical rules of construction are often to be disregarded. As an illustration, Mr. Cooley says that the maxim that statutes in derogation of the common law should be strictly construed can seldom with propriety or safety be applied to constitutional provisions. In this connection he also says: "When these amendments assume to make any change in the common law the change designed is generally a radical one; but as they do not go minutely into particulars, as do statutes, it will sometimes be easy to defeat a provision if courts are at liberty to say that they will presume against any intention to alter the common law further than is expressly declared. A reasonable construction is what such an instrument demands and should receive; and the real question *Page 421 
is what the people meant, and not how meaningless their words can be made by the application of arbitrary rules." (Cooley, Constitutional Limitations, 7th ed., p. 89.)
Section 21 of article XX of the constitution was proposed to the electors as an amendment by the legislature at the regular session of 1911, the same session at which was adopted the so-called Roseberry Workmen's Compensation Act, the compensation provisions of which were elective as to both employer and employee. The latter act was the first step in this state toward substituting for the old system of an action in the courts for the recovery of damages from an employer for injuries to a workman in cases where the employer was found guilty of some negligence or misconduct, the general system of compensation for injuries incurred by employees in the course of their employment embodied in workmen's compensation laws in various other states and countries, a system imposing liability for compensation irrespective of the fault of either party, and generally administered by a commission. The nature of the very radical change proposed, and the reasons for such legislation, were discussed in the opinion of Mr. Justice Sloss inWestern Indemnity Co. v. Pillsbury, 170 Cal. 686, [151 P. 398]. As we have said, the system provided by the Roseberry Act was elective, and there was grave question as to the power of the legislature, in view of certain provisions of our constitution as it then stood, to provide such a system as would be compulsory on all employers and employees coming within its terms, as is the system provided by the later act here under consideration, popularly known as the Boynton Act, enacted after the adoption of the constitutional amendment. As was said in Western Indemnity Co. v. Pillsbury, 170 Cal. 686, [151 P. 398], the most striking difference between the two laws, the Roseberry Act and the Boynton Act, is that the compensation provisions of the latter statute are compulsory. No one will question that the sole purpose of the amendment was to obviate such objection as might be made, based on provisions of our constitution, to legislation creating and providing for the enforcement of the liability incident to such a compulsory system. The paramount idea was to free the legislative department from the effect of certain constitutional provisions which might reasonably be contended to preclude the desired action, and to leave that department *Page 422 
with full power to deal with the particular subject matter, regardless of such constitutional provisions. As substantially said by counsel for the Industrial Accident Commission, the central thought of the amendment is not at all by way of limitation, but to fully grant authority to the legislature, if such authorization was necessary, to create and provide for the enforcement of this new scheme of liability to take the place of the old scheme based on fault.
The Roseberry Act, which, as I have said, was enacted at the same session at which the constitutional amendment was proposed, provided compensation for dependents of an employee who was fatally injured in the due course of his employment. So far as legislation has gone on this subject, such compensation is an inseparable part of every such system. As is said in 2 Boyd on Workmen's Compensation, sec. 213, "Provision is universally made in all of the compensation acts to provide compensation for persons who wholly or in part depend upon an employee who is killed in the due course of employment." An examination of the laws of other states and countries on this subject shows that this statement is absolutely correct. The contention of petitioner in this regard would bring us to the conclusion that the legislature in proposing and the people in adopting the amendment under consideration, one designed to confer on the legislature full power to provide for the creation and enforcement of the liability attendant on such a system, intended to so limit the authority of the legislature in that regard as to preclude it from either creating or providing for the enforcement of any liability in connection therewith to pay compensation for the death of the employee to his dependents, a matter considered an essential part of the system in every workmen's compensation law ever enacted, and one embraced in the very law enacted by the legislature at the same session. It is difficult to understand how, in the nature of things, any such effect could have been intended. Does the language used compel such a conclusion as to the intent of the amendment?
So far as this question is concerned the material portion of the amendment is the first sentence. The language is: "The legislature may by appropriate legislation create and enforce a liability on the part of all employers to compensate their employees for any injury incurred by the said employees in the course of their employment, irrespective of the fault *Page 423 
of either party." The remainder of the section has simply to do with the conferring of full power on the legislature to provide for the settlement of disputes arising under such legislation. The claim that no intent can here be found to include compensation for death to dependents must rest upon the fact that the words, "their employees," were inserted after the words, "to compensate," the language being "to compensate their employees," for it is very clear that in the absence of these two words, the succeeding words, "for any injury incurred by the said employees," could be fairly construed in no other way than as including any and all injuries, including death, thus making the section provide for the creation and enforcement of a liability on the part of all employers to compensate for any injury incurred or suffered by an employee in the course of his employment, including the compensation to dependents in the event of death. It does seem to me that such a claim attributes too much force, and too technical a meaning, to these two words in the connection in which they are used, one not in accord with their ordinary and popular significance in such a connection. We know that such acts as the Roseberry and Boynton Acts are generally and popularly known as "Workmen's
Compensation Laws," and, as we have seen, they invariably include a scheme for the compensation of dependents in the event of death. This term necessarily brings to the mind of any one a law including such a scheme as an essential part. And I believe that the same signification should be given to such phrases as "compensation of employees," or "to compensate their employees," or "any injury incurred by the said employees," when used in a general way in connection with such laws, for I believe that such is the meaning ordinarily given to such language in this connection by the people generally. It is the popular signification in this connection. An examination of the titles adopted by those framing such laws is interesting as indicating the views of legislators on this subject. In Bradbury's Workmen's Compensation (2d ed.), we find the legislation of this and other countries pertaining thereto. In Great Britain the act of 1906 is entitled, "An act to consolidate and amend the law with respect to compensation to workmen for injuries suffered in the course of their employment." (Vol. 2, p. 1735.) Our own Federal Compensation Law of May 30, 1908, for employees *Page 424 
of the government, is entitled, " An act granting to certain employees of the United States the right to receive from it compensation for injuries sustained in the course of their employment." (Vol. 1, p. 1049.) The Connecticut act is entitled, "An act concerning compensation to workmen injured in the course of their employment." (Vol. 2, p. 1144.) The title of the Kansas act is, "An act to provide compensation for workmen injured in certain hazardous industries." (Vol. 2, p. 1218.) The title of an act of Massachusetts is, "An act to provide for compensating certain public employees for injuries sustained in the course of their employment." (Vol. 2, p. 1262.) The title of the act of Alberta is, "An act with respect to compensation to workmen for injuries suffered in the course of their employment" (vol. 2, p. 1641); that of an act of British Columbia, "An act respecting compensation to workmen for accidental injuries suffered in the course of their employment" (vol. 2, p. 1641), and those of Manitoba and Nova Scotia the same. (Vol. 2, pp. 1655, 1698.) The act of Saskatchewan is entitled "An act respecting compensation to workmen for injuries suffered in the course of their employment," and it is declared that it is to be known as "The Workmen's Compensation Law." (Vol. 2, p. 1725.) As I have noted, all of these acts, as well as all other acts on the subject, include the scheme of compensation to dependents in the event of death. In other states the title substantially defines the act as an act for the compensation for an injury suffered or sustained by an employee in the course of his employment, specifying in terms nothing about death or compensation to dependents. (Iowa, vol. 2, p. 1190; New Jersey, vol. 2, p. 1375.) This indicates the existence of a very different meaning for such words as are used in our constitutional amendment, when used in describing workmen's compensation legislation, from that given to our constitutional provision by the learned counsel for petitioner. I am satisfied that in the light of the history of such legislation, the only fair conclusion is that the words of the constitutional provision, considered all together, could have been understood by the people in no other way than as meaning that compensation "irrespective of the fault of either party" could be provided for any injury (including death) suffered or sustained by an employee in the course of his employment, including compensation of dependents of the *Page 425 
employee in the event of death. Such is the meaning fairly indicated by the language used, in view of the subject matter of the provision.
Lawlor, J., concurred.